       Case 19-13174                Doc 9            Filed 05/10/19 Entered 05/10/19 23:21:53                        Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Robert R. LeClercq III                                             Social Security number or ITIN        xxx−xx−0677
                      First Name   Middle Name     Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2              Lisa A. Janik−LeClercq                                             Social Security number or ITIN        xxx−xx−0583
(Spouse, if filing)
                      First Name   Middle Name     Last Name                             EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                         Date case filed for chapter 7 5/7/19
Case number:          19−13174


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Robert R. LeClercq III                              Lisa A. Janik−LeClercq

2.      All other names used in the
        last 8 years

3.     Address                               2604 Blackhawk Road                                     2604 Blackhawk Road
                                             Wilmette, IL 60091                                      Wilmette, IL 60091

4.     Debtor's attorney                         Ariel Weissberg                                    Contact phone (312) 663−0004
                                                 Weissberg & Associates, Ltd                        Email: ariel@weissberglaw.com
       Name and address                          401 S. LaSalle Street
                                                 Suite 403
                                                 Chicago, IL 60605

5.     Bankruptcy trustee                        Steven R Radtke                                    Contact phone 312−346−1935
                                                 Chill, Chill & Radtke PC                           Email: sradtke@chillchillradtke.com
       Name and address                          79 W Monroe Street Suite 1305
                                                 Chicago, IL 60603
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-13174                   Doc 9      Filed 05/10/19 Entered 05/10/19 23:21:53                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Robert R. LeClercq III and Lisa A. Janik−LeClercq                                                                   Case number 19−13174


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 5/8/19

7. Meeting of creditors                          June 11, 2019 at 12:30 PM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          Insufficient information has been filed to date to permit the clerk to make any
                                                 determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises, you      when filed, shows that the presumption has arisen, creditors will be notified.
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 8/12/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
           Case 19-13174            Doc 9       Filed 05/10/19 Entered 05/10/19 23:21:53                        Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-13174-JPC
Robert R. LeClercq, III                                                                                    Chapter 7
Lisa A. Janik-LeClercq
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: cpatterso                    Page 1 of 2                          Date Rcvd: May 08, 2019
                                      Form ID: 309A                      Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 10, 2019.
db/jdb         +Robert R. LeClercq, III,    Lisa A. Janik-LeClercq,    2604 Blackhawk Road,
                 Wilmette, IL 60091-1204
27817540       +ACCESSALPHA,    2604 Blackhawk,    Wilmette, IL 60091-1204
27817544       +Anne Pierce,    c/o R. Timothy Novel, Esq.,    330 N. Wabash, Suite 1700,
                 Chicago, IL 60611-7765
27817548        BMO Harris, N.A.,    111 W. Monroe St.,    Chicago, IL 60603-4095
27817550       +Chase Card,   P.O. Box 15369,     Wilmington, DE 19850-5369
27817551       +Citicards CBNA,    P.O. Box 6217,    Sioux Falls, SD 57117-6217
27817552       +Direct TV,   P.O. Box 1300,     West Chicago, IL 60186-1300
27817556       +Mayo Clinic,    200 1st Street SW,    Rochester, MN 55905-0002
27817557       +Mr. Cooper,   8950 Cypress Waters Blvd.,     Coppell, TX 75019-4620
27817559       +North Shore University,    Health System,    Billing Dept., 23056 Network Place,
                 Chicago, IL 60673-1230
27817560       +Otolaryngology Group,    3633 W. Lake Ave., Ste 300,    Glenview, IL 60026-5803
27817561        Shell/Citibank CBNA,    PO Box 6497,    Sioux Falls, SD 57117-6497

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ariel@weissberglaw.com May 09 2019 01:13:01       Ariel Weissberg,
                 Weissberg & Associates, Ltd,    401 S. LaSalle Street,    Suite 403,   Chicago, IL 60605
tr             +EDI: QSRRADTKE.COM May 09 2019 04:58:00      Steven R Radtke,    Chill, Chill & Radtke PC,
                 79 W Monroe Street Suite 1305,    Chicago, IL 60603-4925
27817541       +EDI: AMEREXPR.COM May 09 2019 04:58:00      American Express,    P.O. Box 981537,
                 El Paso, TX 79998-1537
27817542        EDI: AMEREXPR.COM May 09 2019 04:58:00      American Express Blue for Business,     Box 0001,
                 Los Angeles, CA 90096-8000
27817543        EDI: AMEREXPR.COM May 09 2019 04:58:00      American Express Platinum,    Box 0001,
                 Los Angeles, CA 90096-8000
27817545       +E-mail/Text: RBALTAZAR@ARMORSYS.COM May 09 2019 01:15:20       Armor Systems Co,    1700 Kiefer Dr,
                 Ste 1,   Zion, IL 60099-5105
27817546        EDI: BANKAMER.COM May 09 2019 04:58:00      Bank of America,    PO BOX 982238,
                 El Paso, TX 79998
27817547       +EDI: TSYS2.COM May 09 2019 04:58:00      Barclays Bank Delaware,    P.O. Box 8803,
                 Wilmington, DE 19899-8803
27817549        EDI: CAUT.COM May 09 2019 04:58:00      Chase Auto Finance,    PO Box 9001083,
                 Louisville, KY 40290-1083
27817553       +EDI: IIC9.COM May 09 2019 04:58:00      I.C. System, Inc.,    PO BOX 64378,
                 Saint Paul, MN 55164-0378
27817554       +E-mail/Text: rev.bankruptcy@illinois.gov May 09 2019 01:14:11
                 Illinois Department of Revenue,    100 W. Randolph Avenue,    Level 7-410,    Chicago, IL 60601
27817555        EDI: IRS.COM May 09 2019 04:58:00      Internal Revenue Service,    Kansas City, MO 64999-0002
27817558       +E-mail/Text: bnc@nordstrom.com May 09 2019 01:13:38       Nordstrom TD Bank USA,
                 13531 E. Caley Avenue,    Englewood, CO 80111-6505
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 19-13174       Doc 9    Filed 05/10/19 Entered 05/10/19 23:21:53           Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1          User: cpatterso             Page 2 of 2                  Date Rcvd: May 08, 2019
                              Form ID: 309A               Total Noticed: 25


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 8, 2019 at the address(es) listed below:
              Ariel Weissberg    on behalf of Debtor 2 Lisa A. Janik-LeClercq ariel@weissberglaw.com,
               Hava@weissberglaw.com;sarah@weissberglaw.com;anna@weissberglaw.com;rochelle@weissberglaw.com;Hann
               ah@weissberglaw.com
              Ariel Weissberg    on behalf of Debtor 1 Robert R. LeClercq, III ariel@weissberglaw.com,
               Hava@weissberglaw.com;sarah@weissberglaw.com;anna@weissberglaw.com;rochelle@weissberglaw.com;Hann
               ah@weissberglaw.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Steven R Radtke   sradtke@chillchillradtke.com, sradtke@ecf.axosfs.com
                                                                                            TOTAL: 4
